Opinion filed December 1, 2011




                                             In The

   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00266-CV
                                         __________

                     IN THE INTEREST OF W.M.C., A CHILD


                          On Appeal from the County Court at Law
                                    Nolan County, Texas
                              Trial Court Cause No. CC-6349


                            MEMORANDUM OPINION

       A.M.C. filed a pro se “Notice of Appeal” from a master’s order regarding child custody.
In her notice of appeal, A.M.C. requested a trial de novo. After reviewing the notice of appeal
and the documents on file in this court, the clerk of this court wrote A.M.C. and notified her that
it appeared to this court that the notice of appeal had been inadvertently filed in this court; that
the notice of appeal was in substance a request for a trial de novo hearing before the referring
court from an associate judge’s order and was not a notice of appeal from a final, appealable
order; and that the appeal should be dismissed for want of jurisdiction. See TEX. FAM. CODE
ANN. § 201.015 (West Supp. 2011). We requested that A.M.C. respond in writing and show
grounds for continuing this appeal. TEX. R. APP. P. 42.3. A.M.C. has not responded.
       Accordingly, we dismiss the appeal.


December 1, 2011                                                     PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.